UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5272



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JOSE GAMA-SALDIVAR, a/k/a     El   Burro,   a/k/a
Pascual Delgado-Saldivar,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00197-NCT)


Submitted:   June 15, 2007                  Decided:   July 12, 2007


Before WILLIAMS, Chief Judge, and GREGORY and SHEDD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis, Senior
Litigator, Winston-Salem, North Carolina, for Appellant.      Anna
Mills Wagoner, United States Attorney, Randall Stuart Galyon,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose Gama-Saldivar appeals his conviction and 136-month

sentence following his guilty plea to conspiracy to distribute 500

grams or more of methamphetamine, in violation of 21 U.S.C. §§ 846

and   841(b)(1)(A).        Gama-Saldivar’s          attorney     filed        a     brief   in

accordance      with     Anders       v.    California,   386 U.S. 738    (1967),

certifying that there are no meritorious grounds for appeal, but

questioning whether the district court erred by imposing a sentence

within the guidelines.           The Government did not file a reply brief,

and although advised of his right to do so, Gama-Saldivar did not

file a pro se supplemental brief.                 Finding no reversible error, we

affirm.

               Counsel    suggests         that   the   district      court         erred   by

imposing a sentence within the recommended guidelines range. After

United States v. Booker, 543 U.S. 220 (2005), a district court is

no    longer    bound     by    the    range      prescribed     by     the       sentencing

guidelines.       However, in imposing a sentence post-Booker, courts

still must calculate the applicable guidelines range after making

the   appropriate        findings      of    fact   and   consider       the        range   in

conjunction with other relevant factors under the guidelines and

§ 3553(a).        United States v. Moreland, 437 F.3d 424, 432 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006).                          This court will

affirm a post-Booker sentence if it “is within the statutorily

prescribed      range     and   is     reasonable.”        Id.     at    433       (internal


                                            - 2 -
quotation marks and citation omitted).         “[A] sentence within the

proper advisory Guidelines range is presumptively reasonable.”

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006).            “The

district court need not discuss each factor set forth in § 3553(a)

‘in checklist fashion;’ ‘it is enough to calculate the range

accurately and explain why (if the sentence lies outside it) this

defendant deserves more or less.’”           Moreland, 437 F.3d at 432

(quoting United States v. Dean, 414 F.3d 725, 729 (7th Cir. 2005)).

           Here, the district court sentenced Gama-Saldivar post-

Booker and appropriately treated the guidelines as advisory.             The

court sentenced Gama-Saldivar after considering and examining the

sentencing guidelines and the § 3553(a) factors, as instructed by

Booker. Gama-Saldivar’s 136-month sentence is well within the

appropriate   guidelines   range     and   below   the   statutory   maximum

sentence of life in prison.    Gama-Saldivar asked for a sentence at

the bottom of the guidelines range because he would be deported;

the district court noted that it saw no reason to depart from the

guidelines.

           Finally, neither Gama-Saldivar nor the record suggests

any information so compelling to rebut the presumption that a

sentence   within   the   properly    calculated    guidelines   range    is

reasonable.   Accordingly, we affirm.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.               We


                                   - 3 -
therefore affirm Gama-Saldivar’s conviction and sentence.             This

court requires that counsel inform Gama-Saldivar, in writing, of

the right to petition the Supreme Court of the United States for

further review.     If Gama-Saldivar requests that a petition be

filed,   but   counsel   believes    that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that a

copy thereof was served on Gama-Saldivar.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    - 4 -